Order entered October 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01347-CR

                           SANTOS ADRIAN ARMIJO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F-1354294-J

                                           ORDER
       The Court GRANTS appellant’s September 26, 2013 motion to extend time to file his

notice of appeal. The notice of appeal filed on September 25, 2013 is considered timely for

jurisdictional purposes. See TEX. R. APP. P. 26.3.


                                                      /s/   LANA MYERS
                                                            JUSTICE